                     Case 3:21-cv-02450-WHO Document 23 Filed 05/24/21 Page 1 of 3


            1    JOSH KREVITT, SBN 208552                     BENJAMIN WAGNER, SBN 163581
                   jkrevitt@gibsondunn.com                      bwagner@gibsondunn.com
            2    ORIN SNYDER, SBN 2116424                     GIBSON, DUNN & CRUTCHER LLP
                   osnyder@gibsondunn.com                     1881 Page Mill Road
            3    GIBSON, DUNN & CRUTCHER LLP                  Palo Alto, CA 94304-1211
                 200 Park Avenue                              Telephone: 650.849.5300
            4    New York, NY 10166-0193                      Facsimile: 650.849.5333
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035                      JOSHUA H. LERNER, SBN 220755
                                                                jlerner@gibsondunn.com
            6    DEBRA WONG YANG, SBN 123289                  GIBSON, DUNN & CRUTCHER LLP
                   dwongyang@gibsondunn.com                   555 Mission Street, Suite 3000
            7    GIBSON, DUNN & CRUTCHER LLP                  San Francisco, CA 94105-0921
                 333 South Grand Avenue                       Telephone: 415.393.8200
            8    Los Angeles, CA 90071-3197                   Facsimile: 415.393.8306
                 Telephone: 213.229.7000
            9    Facsimile: 213.229.7520
          10     Attorneys for Defendant
                 ARCHER AVIATION INC.
          11
                                            UNITED STATES DISTRICT COURT
          12
                                         NORTHERN DISTRICT OF CALIFORNIA
          13
                                                SAN FRANCISCO DIVISION
          14
                 WISK AERO LLC,                            CASE NO. 5:21-CV-02450-WHO
          15
                                   Plaintiff,              ARCHER AVIATION INC.’S
          16                                               CERTIFICATION OF NON-PARTY
                       v.                                  INTERESTED ENTITIES AND PERSONS
          17                                               PURSUANT TO CIVIL LOCAL RULE 3-15
                 ARCHER AVIATION INC.,
          18
                                   Defendant.              U.S. District Judge William H. Orrick
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                        DEFENDANT’S CERTIFICATION OF NON-PARTY INTERESTED ENTITIES AND PERSONS
                                               CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 23 Filed 05/24/21 Page 2 of 3


            1          ARCHER AVIATION INC.’S CERTIFICATION OF NON-PARTY INTERESTED
            2                      ENTITIES AND PERSONS PURSUANT TO CIVIL L.R. 3-15
            3           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
            4    associations of persons, firms, partnerships, corporations (including parent corporations) or other
            5    entities (i) have a financial interest in the subject matter in controversy or in a party to the proceeding,
            6    or (ii) have a non-financial interest in that subject matter or in a party that could be substantially
            7    affected by the outcome of this proceeding:
            8
                        •    Adam Goldstein – Cofounder and co-CEO of Archer Aviation Inc. and managing member
            9                of Capri Growth LLC.
          10            •    Brett Adcock – Cofounder and co-CEO of Archer Aviation Inc. and managing member of
                             Hight Drive Growth LLC.
          11
                        •    Capri Growth LLC – A beneficial owner of greater than 5% of Archer Aviation Inc.’s
          12                 capital stock.
          13            •    Hight Drive Growth LLC – A beneficial owner of greater than 5% of Archer Aviation
                             Inc.’s capital stock.
          14
                        •    Marc Lore – A principal stockholder in Archer Aviation Inc.
          15

          16
                 DATED: May 24, 2021                            GIBSON, DUNN & CRUTCHER LLP
          17

          18                                                    By:           /s/ Josh A. Krevitt
                                                                                 Josh A. Krevitt
          19
                                                                      Attorney of Record for Archer Aviation Inc.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                        1
Crutcher LLP
                            DEFENDANT’S CERTIFICATION OF NON-PARTY INTERESTED ENTITIES AND PERSONS
                                                   CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 23 Filed 05/24/21 Page 3 of 3


            1                                      CERTIFICATE OF SERVICE
            2           I hereby certify that on May 24, 2021, I caused to be electronically filed the foregoing
            3    ARCHER AVIATION INC.’s CERTIFICATION OF NON-PARTY INTERESTED ENTITIES
            4    AND PERSONS PURSUANT TO CIVIL LOCAL RULE 3-15 with the Clerk of the Court via
            5    CM/ECF. Notice of this filing will be sent by email to all parties by operation of the Court’s
            6    electronic filing systems.
            7

            8    Dated: May 24, 2021                          GIBSON, DUNN & CRUTCHER LLP
            9

          10
                                                              By:          /s/ Josh A. Krevitt
          11                                                                  Josh A. Krevitt
          12                                                  Attorney for Defendant Archer Aviation Inc.
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      2
Crutcher LLP
                          DEFENDANT’S CERTIFICATION OF NON-PARTY INTERESTED ENTITIES AND PERSONS
                                                 CASE NO. 5:21-CV-02450-WHO
